DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are currently pending and have been fully considered.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following examiner’s amendment is to amend the phrase “configured to” in claims 1 and 19 to “programmed to perform the following steps”. The examiner’s amendment is made in view of a similar amendment made in parent application US No. 16/697815, now US Patent 10,971,768.

4.	Please amend the application as follows:
	- Claim 1, Line 6: programmed to perform the following steps:
	- Claim 19, Line 7: programmed to perform the following steps:

Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance:

The closest prior art reference appears to be Butzmann (US Patent 9,728,993 B2) teaches (Claim 7) a battery system comprising a rechargeable battery having a plurality of interconnected battery cells and a regulating circuit that includes a first control device configured to record a first measurement of operating parameters of the battery cells and a second control device configured to record a second measurement of operating parameters of the battery cells. However, Butzmann does not teach or suggest the claimed system limitations recited in claims 1-11 and 19-20, or the claimed method limitations recited in claims 12-18.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEWART A FRASER/Primary Examiner, Art Unit 1724